 



INDEMNITY AGREEMENT

 

This Indemnity Agreement (this “Agreement”) dated as of the 12th of September,
2018.

 

BETWEEN:

 

I.D. SYSTEMS, INC., a corporation incorporated under the laws of Delaware (the
“Corporation”)

 

and

 

Charles Frumberg, an individual (the “Indemnified Party”).

 

WHEREAS, Section 145(e) of the General Corporation Law of the State of Delaware
(the “DGCL”), the Restated Certificate of Incorporation, as amended, of the
Corporation (the “Certification of Incorporation”) and the Restated By-Laws, as
amended, of the Corporation (the “Bylaws”) require the Corporation to pay all
expenses, including attorney’s fees of directors and officers of the
Corporation, including the Indemnified Party, incurred in defending any civil,
criminal, administrative or investigative action, suit, proceeding,
investigation, inquiry or hearing (“Proceeding”) in advance of the final
disposition of such Proceeding;

 

WHEREAS, the Corporation desires to have the Indemnified Party serve or continue
to serve as a director or officer of the Corporation free from undue concern for
unpredictable, inappropriate or unreasonable claims for damages by reason of his
being, or having been, a director or officer of the Corporation or by reason of
his decisions or actions on their behalf; and

 

WHEREAS, the Indemnified Party is willing to serve, or to continue to serve, or
to take on additional service for, the Corporation in such aforesaid capacities
on the condition that he be further indemnified as provided for herein.

 

NOW THEREFORE, IN CONSIDERATION OF the premises and mutual covenants herein
contained and the Indemnified Party acting or agreeing to continue to act as a
director or officer of the Corporation, the Corporation and the Indemnified
Party do hereby covenant and agree as set forth below:

 

1. Agreement to Serve

 

The Indemnified Party agrees to serve or continue to serve as a director or
officer of the Corporation honestly and in good faith with a view to the best
interests of the Corporation so long as he is duly elected and qualified in
accordance with the provisions of the DGCL, the Certificate of Incorporation and
the Bylaws if applicable, provided, however, that: (i) the Indemnified Party may
at any time and for any reason resign from such position (subject to any
contractual obligations which the Indemnified Party shall have assumed apart
from this Agreement), and (ii) the Corporation shall not have any obligation
under this Agreement to continue the Indemnified Party in any such position.

 

   

 

 

 

2. Indemnification

 

(a)To the fullest extent allowed by law, the Corporation agrees to indemnify and
save harmless the Indemnified Party, his estate, executors, administrators,
legal representatives and lawful heirs, from and against any and all costs,
charges or expenses (including, but not limited to, (i) any amount paid to
settle any action or to satisfy any judgment, legal fees, and retainers on a
solicitor and client or other basis; (ii) other professional fees, penalties,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage, and
delivery service fees; (iii) any federal, state, local or foreign taxes imposed
on the Indemnified Party as a result of the actual or deemed receipt of any
payments under this Agreement; (iv) costs, charges or expenses incurred in
connection with any appeal resulting from any Proceedings including
questionings, examinations, trials, hearings and meetings, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent; (v) costs, charges and
expenses incurred by the Indemnified Party in connection with the
interpretation, enforcement or defense of the Indemnified Party’s rights under
this Agreement; (vi) out-of-pocket expenses for attending Proceedings including
questionings, examinations, trials, hearings and meetings; and (vi) any amount
for which the Indemnified Party is liable by reason of any statutory provision
whether civil, criminal or otherwise) (herein referred to as “Costs, Charges and
Expenses”), suffered, incurred or otherwise paid, payable or ordered to be paid
by the Indemnified Party, his estate, executors, administrators, legal
representatives and lawful heirs, directly or indirectly, as a result or by
reason of the Indemnified Party being or having been a director or officer of
the Corporation or by reason of any action taken by the Indemnified Party in his
capacity as a director or officer of the Corporation.

 

(b)In addition and without limitation of the previous section 2(a), the
Corporation agrees:

 

(i)except in respect of an action by or on behalf of the Corporation to procure
a judgment in its favor, to the fullest extent allowed by law, to indemnify the
Indemnified Party, his estate, executors, administrators, legal representatives
and lawful heirs, from and against all Costs, Charges and Expenses suffered,
incurred or otherwise paid, payable or to be paid by him in respect of any
Proceeding to which he is made a party (including but not limited to Proceedings
in which the Indemnified Party is compelled by the authorities or requested by
the Corporation to participate, whether or not charges have been laid against
the Corporation or Indemnified Party), by reason of being or having been a
director or officer of the Corporation;

 

   

 

 



(ii)to the fullest extent allowed by law, to indemnify the Indemnified Party and
his estate, executors, administrators, legal representatives and lawful heirs
from and against all Costs, Charges and Expenses of any action by or on behalf
of the Corporation to procure a judgment in its favor, to which he is made a
party by reason of being or having been a director or officer of the
Corporation;

 

(iii)in the event that the approval of a court of competent jurisdiction is
required to effect any indemnification granted hereunder, the Corporation agrees
to make application for and use its best efforts to obtain such court’s approval
to such indemnification;

 

(iv)notwithstanding sections 2(b)(i) and (ii), to indemnify the Indemnified
Party and his estate, executors, administrators, legal representatives and
lawful heirs against all Costs, Charges and Expenses suffered, incurred or
otherwise paid, payable or to be paid by him or them in respect of any
Proceeding to which he is made a party (including Proceedings in which the
Indemnified Party is compelled by the authorities or requested by the
Corporation to participate, whether or not charges have been laid against the
Corporation or Indemnified Party), by reason of being or having been a director
or officer of the Corporation, if the Indemnified Party was substantially
successful on the merits in his defense of the Proceeding; provided, that if the
Indemnified Party is not substantially successful in his defense of such
Proceeding but is successful, on the merits or otherwise, as to one or more
claims, issues or matters, but not substantially successful on the merits in his
defense of such Proceeding, the Corporation shall indemnify the Indemnified
Party against all Costs, Charges and Expenses incurred by him or on his behalf
in connection with or related to each substantially successfully resolved claim,
issue or matter to the fullest extent permitted by law;

 

(v)for the purposes of this Agreement including, but not limited to, section 1
hereof, the termination of any such Proceeding by judgment, order, settlement,
conviction or similar or other result, shall not, of itself, create a
presumption either that the Indemnified Party did not act honestly or in good
faith with a view to the best interests of the Corporation or that, in the case
of a Proceeding that is enforced by a monetary penalty, the Indemnified Party
did not have reasonable grounds for believing that his conduct was lawful; and

 

   

 

 

(vi)for purpose of this Agreement, including, but not limited to, Section 2
hereof, the termination of any claim, issue or matter in such Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 

(c)The intention of this Agreement is to provide the Indemnified Party
indemnification to the fullest extent permitted by law and without limiting the
generality of the foregoing and notwithstanding anything contained herein:

 

(i)nothing in this Agreement shall be interpreted, by implication or otherwise,
in limitation of the scope of the indemnification provided in sections 2(а) and
(b) hereof; and

 

(ii)section 2(b) is intended to provide indemnification to the Indemnified Party
that is not specifically prohibited by a court of competent jurisdiction and to
the fullest extent permitted by the DGCL and, in the event that the DGCL is
amended to permit a broader scope of indemnification (including, without
limitation, the deletion or limiting of one or more of the provisos to the
applicability of indemnification), section 2(b) shall be deemed to be amended
concurrently with the amendment to the DGCL so as to provide such broader
indemnification.

 

(d)Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by law and to the extent that the Indemnified Party is, as a result or
by reason of the Indemnified Party being or having been a director or officer of
the Corporation or by reason of any action taken by the Indemnified Party in his
capacity as a director or officer of the Corporation, a witness or otherwise
asked to participate in any Proceeding to which the Indemnified Party is not a
party, he shall be indemnified against all Costs, Charges and Expenses incurred
by him or on his behalf in connection therewith.

 

(e)If the Indemnified Party is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of Costs, Charges and
Expenses, but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify the Indemnified Party for the portion thereof to which
the Indemnified Party is entitled.

 

   

 

 

(f)If the indemnification provided for in this Agreement for any reason is held
by a court of competent jurisdiction to be unavailable to the Indemnified Party
in respect of any Costs, Charges and Expenses, then the Corporation, in lieu of
indemnifying the Indemnified Party hereunder, shall contribute to the amount
paid or payable by the Indemnified Party as a result of such Costs, Charges and
Expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the Corporation and all officers, directors or employees of
the Corporation, other than the Indemnified Party, who are jointly liable (or
who would be jointly liable if joined in such Proceeding), on the one hand, and
the Indemnified Party, on the other hand, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Corporation and all officers, directors
or employees of the Corporation other than the Indemnified Party who are jointly
liable (or who would be jointly liable if joined in such Proceeding), on the one
hand, and the Indemnified Party, on the other hand, in connection with the
action or inaction that resulted in such Costs, Charges and Expenses, as well as
any other relevant equitable considerations. The relative fault of the
Corporation and the Indemnified Party shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Corporation or the Indemnified Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission and the degree to which their
actions were motivated by the intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

 

(g)The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Party or any officer, director, employee, agent or
controlling person of the Indemnified Party.

 

(h)Notwithstanding anything to the contrary herein, if (i) the Indemnified Party
is affiliated with one or more entities that has directly or indirectly invested
in the Company (an “Affiliated Entity”), (ii) such Affiliated Entity, or any
officer, director, employee, manager, partner or member thereof, is, or is
threatened to be made, a party to or a participant in any Proceedings and (iii)
such Affiliated Entity’s, or such officer’s, director’s, employee’s, manager’s,
partner’s or member’s, involvement in such Proceedings results from any claim
based on or otherwise arises out of the Indemnified Party’s service to the
Company as a director or officer of the Company, such Affiliated Entity, and any
officer, director, employee, manager, partner or member thereof, shall be
entitled to indemnification and contribution hereunder, including for Costs,
Charges and Expenses, to the same extent as the Indemnified Party, and the terms
of this Agreement as they relate to indemnification (and contribution for the
benefit) of the Indemnified Party and related matters, including those relating
to procedures for indemnification and advancement of Costs, Charges and
Expenses, shall apply to any such indemnification (and contribution for the
benefit) of such Affiliated Entity or officer, director, employee, manager,
partner or member.

 

   

 

 

3. Per Diem Charge

 

In addition to any other amount payable to the Indemnified Party under this
Agreement, the Indemnified Party shall be entitled to receive from the
Corporation a per diem payment in an amount equal to $750 per hour (the “Per
Diem Charge”) for time spent after the date hereof involved in any Proceeding
(including any threatened, pending, contemplated, continuing or completed
Proceeding whether civil, criminal, administrative or investigative and any
appeal or appeals) relating to the Corporation to which the Indemnified Party is
involved by reason of the fact that the Indemnified Party is or was a director
of the Corporation. The Indemnified Party shall be considered to be “involved”
in any such Proceeding if the Indemnified Party has any participation whatsoever
in such matter, including merely as a witness.

 

4. Prepaid Expenses

 

All Costs, Charges and Expenses suffered, incurred or otherwise paid, payable or
ordered to be paid by the Indemnified Party and covered hereunder shall, if
requested by the Indemnified Party, be advanced and/or paid by the Corporation
immediately. Advances shall be unsecured and interest free. Advances shall be
made without regard to the Indemnified Party’s ability to repay the Costs,
Charges and Expenses and without regard to the Indemnified Party’s ultimate
entitlement to indemnification under the other provisions of this Agreement. In
accordance with Section 5(c), advances shall include any and all Costs, Charges
and Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred, or to be incurred, preparing and forwarding
statements to the Corporation to support the advances claimed. The Indemnified
Party shall qualify for advances upon the execution and delivery to the
Corporation of this Agreement, which shall constitute an undertaking providing
that the Indemnified Party undertakes to repay the amounts advanced (without
interest) to the extent that it is ultimately determined that the Indemnified
Party is not entitled to be indemnified by the Corporation. No other form of
undertaking shall be required other than the execution of this Agreement.

 

5. Other Rights and Remedies, and Presumptions

 

(a)Indemnification and immediate payment of incurred Costs, Charges and Expenses
as provided by this Agreement shall not be deemed to derogate from or exclude
any other rights to which the Indemnified Party may be entitled under any
provision of the DGCL or otherwise at law, the Certificate of Incorporation, the
Bylaws, the Indemnification Agreement, this Agreement, any vote of shareholders
of the Corporation or otherwise, both as to matters arising out of his capacity
as a director or officer of the Corporation, or as to matters arising out of
another capacity with the Corporation while being a director or officer of the
Corporation, and shall continue after the Indemnified Party has ceased to be a
director or officer of the Corporation.

 

   

 

 

(b)In making a determination with respect to entitlement to indemnification
hereunder, the court of competent jurisdiction making such determination shall,
to the fullest extent not prohibited by law, presume that the Indemnified Party
is entitled to indemnification under this Agreement if the Indemnified Party has
submitted a written request pursuant to Section 7 of this Agreement, and the
Corporation shall, to the fullest extent not prohibited by law, have the burden
of proof to overcome that presumption in connection with the making by any court
of competent jurisdiction of any determination contrary to that presumption.

 

(c)The Corporation shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Agreement that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Corporation is bound by all the
provisions of this Agreement. It is the intent of the Corporation that, to the
fullest extent permitted by law, the Indemnified Party not be required to incur
legal fees or other Costs, Charges and Expenses associated with the
interpretation, enforcement or defense of the Indemnified Party’s rights under
this Agreement by litigation or otherwise because the cost and expense thereof
would substantially detract from the benefits intended to be extended to the
Indemnified Party hereunder. The Corporation shall, to the fullest extent
permitted by law, indemnify the Indemnified Party against any and all Costs,
Charges and Expenses and, if requested by the Indemnified Party, shall (within 3
days after receipt by the Corporation of a written request therefor) advance, to
the extent not prohibited by law, such Costs, Charges and Expenses to the
Indemnified Party, which are incurred by the Indemnified Party in connection
with any action brought by the Indemnified Party for indemnification,
contribution or advance of Costs, Charges and Expenses from the Corporation
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Corporation.

 

6. Limitation of Actions and Release of Claims

 

No legal action shall be brought and no cause of action shall be asserted by or
on behalf of the Corporation against the Indemnified Party, his estate,
executors, administrators, legal representatives or lawful heirs after the
expiration of two years from the date the Indemnified Party ceased (for any
reason) to be a director or officer of the Corporation and the Corporation
agrees that any claim or cause of action of the Corporation shall be
extinguished and the Indemnified Party, his estate, executors, administrators,
legal representatives and lawful heirs deemed released therefrom absolutely
unless asserted by the commencement of legal action in a court of competent
jurisdiction within such two-year period.

 

   

 

 

7. Notice of Proceedings; Notice of Indemnification; Procedures

 

(a)The Indemnified Party agrees to give notice to the Corporation as soon as is
reasonably practical after being served with any statement of claim, writ,
notice of motion, indictment or other document commencing or continuing any
Proceeding to which the Indemnified Party is a party, whether or not charges
have been laid against the Corporation or Indemnified Party, by reason of being
or having been a director or officer of the Corporation and the Corporation
agrees to give notice to the Indemnified Party in writing as soon as is
reasonably practical after:

 

(i)being served with any such statement of claim, writ, notice of motion,
indictment or other document commencing or continuing any Proceeding to which
the Indemnified Party is а party; whether or not charges have been laid against
the Corporation or Indemnified Party, or

 

(ii)receiving notice of any such Proceeding to which the Indemnified Party is а
party, whether or not charges have been laid against the Corporation or
Indemnified Party,

 

provided, however, that the failure of the Indemnified Party to give such notice
to the Corporation shall not adversely affect the Indemnified Party’s rights
under this Agreement except to the extent, and only to such extent, that the
Corporation shall have been actually and materially prejudiced as a direct
result of such failure.

 

(b)To obtain indemnification under this Agreement (and/or, to the extent
applicable, contribution pursuant to Section 2(f)), the Indemnified Party shall
submit to the Corporation a written request for such indemnification (and/or, to
the extent applicable, contribution), which such written request shall generally
state the amount to which the Indemnified Party is entitled pursuant to this
Agreement. The omission by the Indemnified Party to notify the Corporation
hereunder will not relieve the Corporation from any liability which it may have
to the Indemnified Party hereunder or otherwise under this Agreement, and any
delay in so notifying the Corporation shall not constitute a waiver by the
Indemnified Party of any rights under this Agreement. The Secretary of the
Corporation shall, promptly upon receipt of such a request, advise the Board of
Directors of the Corporation in writing that the Indemnified Party has requested
indemnification (and/or, to the extent applicable, contribution).

 

   

 

 

(c)Upon the written request by the Indemnified Party for indemnification (or to
the extent applicable, contribution) in accordance with Section 7(b), the
Corporation shall promptly (and in any event within 5 business days thereafter)
pay, by wire transfer of immediately available funds to an account or accounts
designated in writing by the Indemnified Party, the amount to which the
Indemnified Party is entitled pursuant to this Agreement (as stated in such
written request), unless there is pending an action brought by the Corporation
in a court of competent jurisdiction in accordance with Section 15 challenging
either (i) that the Indemnified Party is entitled to indemnification (or, to the
extent applicable, contribution) under this Agreement or (ii) the amount set
forth in the Indemnified Party’s written request as the amount owed to the
Indemnified Party pursuant to this Agreement (a “Challenged Action”); provided,
however, that with respect to the immediately preceding clause (ii), any portion
of such amount that is not challenged by the Corporation in such Challenged
Action shall be paid by the Corporation to the Indemnified Person in accordance
hereto. Upon (but in any event within 2 business days thereafter) (x) a final
non-appealable determination by a court of competent jurisdiction with respected
to such Challenged Action or (y) a written agreement between the Corporation and
the Indemnified Party with respect to such Challenged Action, the Corporation
shall promptly (and in any event within 2 business days thereafter) pay, by wire
transfer of immediately available funds to an account or accounts designated in
writing by the Indemnified Party the amounts to which the Indemnified Party is
entitled (if any) as determined in accordance with clause (x) or clause (y)
immediately above.

 

8. Right to Retain Counsel

 

The Corporation agrees to promptly retain counsel who shall be satisfactory to
the Indemnified Party to represent the Indemnified Party.

 

In any such matter the Indemnified Party shall have the right to retain other
counsel to act on his behalf, provided that the fees and disbursements of such
other counsel shall be paid by the Indemnified Party unless:

 

(a)the Indemnified Party and the Corporation shall have mutually agreed to the
retention of such other counsel;

 

(b)the parties to any such Proceeding (including any added third, or
interpleaded parties) include the Corporation and the Indemnified Party and
representation of more than one party by the same counsel would be inappropriate
due to actual or potential differing interests between them (including the
availability of different defenses) in which event the Corporation agrees to pay
the fees and disbursements of such counsel; or

 

   

 

 

(c)the Corporation shall have failed to retain, in а reasonable period of time,
counsel which is satisfactory to the Indemnified Party to represent the
Indemnified Party.

 

9. Settlement

 

The Corporation shall not be entitled to settle any Proceeding to which the
Indemnified Party is a party or for which indemnity is sought hereunder unless:

 

(a)the Indemnified Party consents to the terms of such settlement;

 

(b)such settlement does not involve any admission of fact or law and does not
create any obligation or liability of the Indemnified Party other than the
payment of a monetary amount;

 

(c)the Indemnified Party is indemnified in full against payment of such monetary
amount together with all related Costs, Charges and Expenses; and

 

(d)such settlement is expressly stated to be made by the Corporation on behalf
of the Indemnified Party, without any admission of liability by the Indemnified
Party.

 

10. Indemnified Party to Cooperate

 

The Indemnified Party agrees to give the Corporation such information and
cooperation as the Corporation may reasonably require from time to time in
respect of all matters hereunder. Any costs or expenses (including attorneys’
fees and disbursements) incurred by the Indemnified Party in so cooperating with
the Corporation in respect of all matters hereunder, including the determination
of whether the Indemnified Party is entitled to indemnification hereunder, shall
be borne by the Corporation (irrespective of the final non-appealable
determination as to the Indemnified Party’s entitlement to indemnification) and
the Corporation hereby indemnifies and agrees to hold the Indemnified Party
harmless therefrom.

 

11. Insurance

 

The Corporation shall obtain and maintain a policy of insurance with respect to
liability relating to its current and former directors or officers which policy
shall pursuant to its terms extend to the Indemnified Party in his capacity as a
current or former director or officer of the Corporation. The Corporation will
include the Indemnified Party as an insured under such policy. In the event the
Indemnified Party is not named under such policy, the Corporation shall
immediately provide written notice of such fact to the Indemnified Party.

 

In the event that the Indemnified Party is an insured under such policy and an
insurable event occurs, the Indemnified Party will be indemnified promptly as
agreed hereto regardless of whether the Corporation has received the insurance
proceeds. The Indemnified Party is entitled to full indemnification as agreed
hereto notwithstanding any deductible amounts or policy limits contained in any
such insurance policy.

 

   

 

 

12. Effective Time

 

Notwithstanding the date hereof, this Agreement shall be effective as and from
the earlier of the first day that the Indemnified Party became or becomes a
director or officer of the Corporation.

 

13. Notices

 

Unless otherwise permitted by this Agreement, all notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (i) delivered by hand and receipted for by the
party to whom said notice or other communication shall have been directed, (ii)
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (iii) mailed by reputable
overnight courier and receipted for by the party to whom said notice or other
communication shall have been directed or (iv) sent by electronic mail (e-mail),
with receipt of oral confirmation that such transmission has been received:

 

(a)if to the Indemnified Party, at the last known address of the Indemnified
Party as set forth in the minute books of the Corporation; and

 

(b)if to the Corporation, at its head office:

 

I.D. Systems, Inc.

123 Tice Boulevard

Woodcliff Lake, NJ, 07677

Attn: Ned Mavrommatis, Chief Financial Officer

Email: NMavrommatis@id-systems.com

 

or to such other address as each party may from time to time notify the other of
in writing.

 

If the Corporation receives notice from any other source of any matter which the
Indemnified Party would otherwise be obligated hereunder to give notice of to
the Corporation, then the Indemnified Party shall be relieved of his obligation
hereunder to give notice to the Corporation, provided the Corporation has not
suffered any actual and material damage from the failure of the Indemnified
Party to give notice as herein required.

 

   

 

 

14. Severability

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever:

 

(a)the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing such provisions held to be invalid, illegal or
unenforceable, that are not of themselves in whole invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and

 

(b)to the fullest possible extent, the provisions of this Agreement (including,
without limitations, all portions of any paragraphs of this Agreement containing
any such provisions held to be invalid, illegal or unenforceable, that are not
of themselves in whole invalid, illegal or unenforceable) shall be construed so
as to give effect to the intent manifested by the provision which is held to be
invalid, illegal or unenforceable.

 

15. Governing Law; Consent to Jurisdiction

 

The parties hereto agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware. The
Corporation and the Indemnified Party each hereby irrevocably consent to the
jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action or proceeding that arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
commenced, prosecuted and continued only in the Court of Chancery of the State
of Delaware, which shall be the exclusive and only proper forum for adjudicating
such a claim.

 

16. Modification and Waiver

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute а waiver of any
other provision hereof (whether or not similar) nor shall such waiver constitute
а continuing waiver.

 

17. Entire Agreement

 

Together with the Indemnification Agreement and the relevant provisions of the
Certificate of Incorporation, Bylaws and the DGCL, this Agreement constitutes
the entire agreement between the parties with respect to the subject matter of
this Agreement, between the parties hereto respecting the matters set forth
herein, and shall constitute the entire agreement between the parties hereto in
respect of the matters set forth herein. For avoidance of doubt, this Agreement
does not in any way supersede, modify, terminate or cancel the Indemnification
Agreement or any rights or remedies of the Indemnified Party thereunder.

 

   

 

 

18. Successors and Assigns

 

This Agreement shall be binding upon and inure to the benefit of the Corporation
and its successors and permitted assigns and to the Indemnified Party, any
Affiliated Entity and any officer, director, employee, manager, partner or
member thereof, and his, its or their estate, executors, administrators, legal
representatives, lawful heirs, successors and assigns. Each Affiliated Entity
and any such officer, director, employee, manager, partner or member shall be a
third party beneficiary hereunder.

 

19. Successor Legislation

 

Any references herein to any enactment shall be deemed to be references to such
enactment as the same may be amended or replaced from time to time and, in the
event that the Corporation is continued, incorporated, amalgamated, arranged
under or otherwise becomes governed by an enactment other than the DGCL, then
all references herein to the DGCL shall be deemed to be references to such
enactment as the same may be amended or replaced from time to time.

 

[Remainder of the Page Intentionally Left Blank]

 

   

 

 

IN WITNESS WHEREOF the parties hereto have executed and delivered this Agreement
as at the date first written above.

 

  THE CORPORATION:         I.D. Systems, Inc.         By: /s/ Ned Mavrommatis  
Name: Ned Mavrommatis   Title: Chief Financial Officer         THE INDEMNIFIED
PARTY:         /s/ Charles Frumberg   Name: Charles Frumberg

 



   

 

